DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s application filed on March 21, 2022 is acknowledged. Accordingly claims 1-13 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,495,679 B2   and claims 1-13 of U.S. Patent No. 10,592,897 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1, 8 and 15 of the U.S. Patent No. 9,495,679 B2 is obvious variants or verbatim copy of claims 1, 7 and 13 of the current application. 
Claim 1, 7 and 13 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claims 1, 7 and 13 of the current application. 
Claims 2 and 9 of the U.S. Patent No. 9,495,679 B2 is obvious variants or verbatim copy of claim 2 and 8 of the current application
Claims 2 and 8 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claim 2 and 8 of the current application
Claim 3 of the U.S. Patent No. 9,495,679 B2 is obvious variants or verbatim copy of claim 3 of the current application
Claim 3 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claim 3 of the current application
Claim 4 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claim 4 of the current application
Claim 5 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claim 5 of the current application
Claim 6 of the U.S. Patent No. 10,592,897 B2 is obvious variants or verbatim copy of claim 6 of the current application
Claims 7 and 14 of the U.S. Patent No. 9,495,679 B2 is obvious variants or verbatim copy of claims 6 and 12 of the current application
Claim 12 of the U.S. Patent No. 9,495,679 B2 is obvious variants or verbatim copy of claims 5 and 11 of the current application
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-15 of US. Patent No. 9,495,679 B2 and claims 1-13 of U.S. Patent No. 10,592,897 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 9,495,679 B2 and 10,592,897 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Druckenmiller et al (hereinafter “Druckenmiller”) U.S. patent No. 6,167,435 in view of Mcmanus U.S. Patent Application Publication No. 2014/0304015 A1.
As per claims 1, 7 and 13, Druckenmiller discloses a method for completing an online transaction from a third party vendor, the method comprising:
storing, by a computer memory, customer information, the customer information including at least a customer email address (see fig. 5 and associated text; col. 2, lines 55-65, which discloses that “The system 10 includes a primary computer 12 for generating and preferably storing mailing lists 11 for use in the Double Opt-in.TM.”);
receiving, by a receiving device, an authorization request from an application programming interface associated with a third party vendor requesting access to a portion of the customer information (col. 3, lines 14-21, which discloses that “Once user enters the requested information, the subscription request is provided to the primary system 12, either directly, if the form 20 is housed on the primary system 12, or indirectly through the network 16 if the subscription information form 20 is entered into a third party computer 18 or other location.”);
receiving, by the receiving device, confirmation from a customer to allow the third party vendor to access the portion of the customer information (col. 3, lines 34-46, which discloses that “The subscription request is not considered valid until the primary system 12 receives a confirmation message containing the unique token and the associated e-mail address, if necessary for verification.”); 
transmitting, by a transmitting device, an access code to the third party vendor (col. 3, lines 34-46, which discloses that “The message 30 indicates that a subscription request has been received and is directed to the e-mail address 32 designated in the subscription request. In addition, the message 30 contains a verification code including the generated token 34 and preferably the associated e-mail address 32.”);
receiving, by the receiving device, a request message from the third party vendor, wherein the request message comprises the access code, and the request message comprises a request for an authorization token (col. 3, lines 34-46, which discloses that “In addition, the message 30 contains a verification code including the generated token 34 and preferably the associated e-mail address 32.”);
confirming, by the processor of the receiving device, the received access code (see claim 1, which discloses “receiving a confirmation message”); and
transmitting, by the transmitting device, an authorization token corresponding to the request for an authorization token to the third party vendor (col. 4, lines 58-67, which discloses that “Alternatively, the tokens 34 can be generated sequentially and are associated on a one-to-one basis with the particular subscriber e-mail address 32 at issue. After the token has been chosen, a verification message containing the token, such as shown in FIG. 3, is generated and sent to the particular subscriber e-mail address (step 72).”).
Alternatively McManus discloses the method comprising:
confirming, by the processor of the receiving device, the received access code (0027, which discloses that “The user would then present this token to the authorisation verifier 105. The authorisation verifier 105 would be configured to scan/read the token (e.g. using a barcode, a bokode, a QR code, programmable RFID, Bluetooth, near field communication (NFC) etc) to determine the user's authorisation information, and would only allow the user to use the queue-less access 103 at the time of the particular occurrence of the resource 200 that the user has been authorised to access the resource (i.e. in accordance with the authorisation information determined from the analysis/interrogation of the access token).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Druckenmiller and incorporate a method further comprising: confirming, by the processor of the receiving device, the received access code in view of the teachings of Mcmanus in order to facilitate transaction

As per claim 2 and 8, Druckenmiller failed to explicitly disclose the method, further comprising, by the transmitting device, transmitting a request to process a purchase from the customer, wherein the request includes the authorization token.
McManus discloses the method, further comprising, by the transmitting device, transmitting a request to process a purchase from the customer, wherein the request includes the authorization token (0027; 0042).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Druckenmiller and incorporate a method further comprising: by the transmitting device, transmitting a request to process a purchase from the customer, wherein the request includes the authorization token in view of the teachings of Mcmanus in order to facilitate transaction

As per claims 3 and 9, Druckenmiller further discloses the method, wherein the token is an encrypted string and is embedded in a message body of the second email (col. 3, lines 47-64).

As per claims 4 and 10, Druckenmiller failed to explicitly disclose the method, wherein the third party vendor is an online retail website.
McManus discloses the method, wherein the third party vendor is an online retail website (0026; 0039).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Druckenmiller and incorporate a method wherein the third party vendor is an online retail website in view of the teachings of Mcmanus in order to facilitate transaction

As per claims 6 and 12, Druckenmiller further discloses the method, further comprising receiving, by an application programming interface (API) dashboard, instructions to update the customer information (col. 6, lines 14-20).

Claims 5 and 11, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Druckenmiller et al (hereinafter “Druckenmiller”) U.S. patent No. 6,167,435 in view of Mcmanus U.S. Patent Application Publication No. 2014/0304015 A1 as applied to claim 1 and 7 above, and further in view of Quigley U.S. Patent Application Publication No. 2005/0251460 A1.

As per claims 5 and 11, Druckenmiller failed to explicitly disclose the method, wherein the third party vendor is a non-profit organization and the at least one item to be purchased is a donation to the nonprofit organization.
Quigley discloses the method, wherein the third party vendor is a non-profit organization and the at least one item to be purchased is a donation to the nonprofit organization (0031).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Druckenmiller and incorporate a method wherein the third party vendor is a non-profit organization and the at least one item to be purchased is a donation to the nonprofit organization in view of the teachings of Quigley in order to facilitate transaction

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 2, 2022